Exhibit 99.1 THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS TOMI ENVIRONMENTAL SOLUTIONS, INC. SENIOR SECURED CONVERTIBLE PROMISSORY NOTE $, 2013 FOR VALUE RECEIVED, the undersigned, TOMI ENVIRONMENTAL SOLUTIONS, INC. (TOMZ.OB), a company organized under the laws of the State of Florida (the "Company"), promises to pay to the order of or its registered assigns (the "Holder"), the principal sum of dollars ($), with interest from the date hereof at the rate of 10% per annum on the unpaid balance hereof until paid. This Note was issued in connection with the Company's private offering (the "Offering") of units of the Company's securities (the "Units"), each Unit consisting of $25,000 par value 10% Senior Secured Convertible Promissory Notes maturing July 31, 2015 and warrants to purchase 37,500 shares of the Company's Common Stock until Expiration Date (a "Warrant Share"), pursuant to a Private Placement Memorandum dated March 3, 2013 (the "Memorandum") and is subject to the terms of a Subscription Agreement (the "Subscription Agreement") incorporated therein to which the initial Holder is a party. Capitalized terms used and not otherwise defined herein will have the respective meanings ascribed to such terms in the Memorandum. 1.Principal. If not earlier converted pursuant to Section 3(a) hereof, the principal of this Note shall be payable on July 31, 2015 ("Maturity Date").The Note will rank senior to all debt of the Company. The Note shall be secured by intellectual property such as patents, royalties, and receivables of the Company and all equipment except for the new equipment acquired with the proceeds from any future financing that is initially secured by this new equipment. The Company will also maintain an escrowed sinking fund to be used solely for the full or partial repayment of the Note’s principal as described herein.Within 45 days after the end of each calendar quarter, 15.0% of the Company’s reported revenue will be deposited into the Company’s escrowed sinking fund account. 2.Interest. The Notes will bear interest at a rate of 10.0% per year. Interest will be paid to the person in whose name a note is registered at the close of business on July 31st and January 31st as the case may be (whether or not the day is a business day), immediately preceding the relevant interest payment date. Interest on the Notes will be computed on a 360-day year comprised of twelve 30-day months and will accrue from the date of the original issuance of the Notes. If any interest payment date falls on a date that is not a business day, such payment of interest (or principal in the case of the Maturity Date or any earlier repurchase date for the Notes) will be made on the next succeeding business day, and no interest or other amount will be paid as a result of any such delay. If the Note is not paid in full by the Maturity Date, the interest rate payable on the Note shall be adjusted for interest accruable after the Maturity Date from 10% per annum to the lesser of 30% per annum or the maximum statutory rate pursuant to California law and other applicable jurisdiction based on the opinion of legal counsel selected by the Placement Agent. For purposes herein, an "Event of Default" exists if the Company fails to make a payment required by Section 1 or 2 hereof. 1 3.Conversion Events and Mechanics of Conversion. (a) Conversion. The Note-holder may convert the principal and unpaid interest into the Company's common stock at any time (“Conversion Event”). The Note’s initial Conversion Price is $0.29 per share at which price each $25,000 par value can be converted into 86,207 common shares at this price. (b) Mechanics of Conversion. The Company shall not be obligated to issue certificates evidencing the common stock issuable upon a Conversion Event unless this Note is either delivered to the Company, duly endorsed, at the office of the Company, or the Holder notifies the Company that this Note has been lost, stolen or destroyed and executes an agreement satisfactory to the Company to indemnify the Company from any loss incurred by it in connection with this Note. As soon as practicable after delivery of the Note, or delivery of an agreement and indemnification in the case of a lost Note, the Company shall issue and deliver to the Holder a certificate or certificates for the number of shares of common stock to which the Holder shall be entitled (the "Conversion Shares"), and a check payable to the Holder in the amount equal to the cash amounts payable as a result of a conversion into fractional shares of such common stock. Any Conversion Event shall be deemed to have occurred immediately prior to the close of business on the date of the Conversion Event, and the Holder entitled to receive the common stock issuable upon such conversion shall be treated for all purposes as the record holder of such common stock on such date. (c) Conversion Price Adjustment . The conversion price of the Note (“Conversion Price” or “CP”) is subject to customary adjustment for stock splits, dividends and combinations and as described in the Memorandum and Note and specific adjustments in an event of default. An event of Principal Payment Default shall occur if after the Maturity Date, the principal of the Note has been not paid in full.An event of Other Payment Default shall occur if, after the date that any interest or sinking fund payment is due, the respective payment has been not paid in full. Whenever an Event of Other Payment Default continues and has not been remedied within 15 days, a Note Holder may deliver to the Company a request in writing that a part or all of Holder’s Notes be converted into the Company’s common stock at an adjusted conversion price equal to the common stock’s Volume Average Price as reported by Bloomberg (“VWAP”) during the 15 days prior to date that the written conversion request was received by the Company. Whenever an Event of Principal Payment Default continues and has not remedied within 15 days, a Note Holder may deliver to the Company a request in writing that a part or all of Holder’s Notes be converted into the Company’s common stock at an adjusted conversion price equal to 50% of the common stock’s VWAP during the 15 days prior to date that the written conversion request was received by the Company. If, after a Conversion Event, the Notes have been held for: (i) by a non-affiliate of the Company for more than six months, the Company at its expense shall do whatever is required to issue common shares without restriction and allowing for the public resale of these shares in accordance with Rule 144(d)(1)(i), and (ii) by an affiliate of the Company for more than six months, the Company at its expense shall do whatever is required to issue common shares without restriction and allowing for the public resale of these shares in accordance with Rule 144(d)(1)(i). The shares of common stock underlying the Note will have anti-dilution protection for stock splits, stock dividends, and/or similar transactions. If prior to June 30, 2015, the Company issues or grants the right to purchase new common shares at a price less than the existing Conversion Price (“Issue/Grant Price”), the Conversion Price will immediately and permanently become the lesser of (a) 110% of this Issue/Grant Price or (b) the existing Conversion Price. (d) Fractional Shares. No fractional shares of common stock shall be issued upon conversion of this Note. In lieu of any fractional shares to which the Holder would otherwise be entitled, the Company shall pay cash equal to such fraction multiplied by the Conversion Price. 2 (e) Redemption of the Note before the Due DateBefore June 30, 2013, the Company may, at its option, after 30 days prior notice to both the Note-holder and the Placement Agent during which period a Note-holder may elect to convert any part of the Note, redeem 50% of the Notes outstanding at a redemption price in cash equal to 100% of the principal amount of the notes to be redeemed plus accrued and unpaid interest up to the redemption payment date, if the source of the funds used to make this redemption payment is any of the following: ●
